DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/20 has been entered.
 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/20 has been considered by the examiner.


Allowable Subject Matter
Claims 1, 3-4, 6, 9-14, 17, 19-20, 23, 25, 27-33 and 35-36 are allowed.

The following are details of the closest prior arts of record found:
Hagerman et al. (US Patent Publication 2009/0298502) discloses a system wherein the system utilize pre-established baseline information that are continually updated during upgrades or run time experienced by mobile devices in order to select a target beam of a target cell during handover and that the SRNC would receive both the measurements made by the UE, of the current second beam being served by the DRNC as well as the measurement in the neighboring beams while still connected to the first beam served by the SRNC and would also receive measurements performed by the UE after a handover to a second beam served by the second RCN DRNC in order to update the pre-established information during runtime to be utilized when making a decision for any other UEs as to which beam to select for handover during a handover event.
Miyagawa et al. (US Patent Publication 2013/0072199) discloses a system wherein after the connection between the UE and BTS1 has been released in response to the handover trigger, the UE transmits the RRC measurement report via BTS2 and the DRNC to the SRNC.


The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are clear on the record.  And after a thorough search and further examination, Claims 1, 3-4, 6, 9-14, 17, 19-20, 23, 25, 27-33 and 35-36 are found to be allowable because the closest prior art found of Hagerman et al. (US Patent Publication 2009/0298502) and Miyagawa et al. (US Patent Publication 2013/0072199) “obtaining feedback from the second RCN, which feedback relates to information about the characteristics of the radio connection of the UE in the second beam resulting from measurements performed by the UE in the second beam after the radio connection has been established between the UE and the second radio node together with measurement information obtained at the second RCN; and in response to obtaining the feedback and the measurement information from the second RCN, utilizing, at the first RCN, the feedback and the measurement information to determine a coverage overlap of the first beam and the second beam, in order for the first RCN to use the coverage overlap to consider transfer of another UE, at a later time, served in the first beam controlled by the first RCN to the second beam and under control of the second RCN.” in the specific order, structure and combination of limitations recited, inter alia, by Independent claim 1 and independent claim 23 and fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “sending feedback to the first RCN, which feedback relates to the information about the characteristics of the radio connection in the second beam based on the obtained measurements by the UE, together with measurement information obtained at the second RCN, thereby, assisting the first RCN to determine a coverage overlap of the first beam and the second beam, in order for the first RCN to use the coverage overlap to consider transfer of another UE, at a later time, served in the first beam controlled by the first RCN to the second beam and under control of the second RCN.” in the specific order, structure and combination of limitations recited, inter alia, by  and fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “sending feedback to the second RCN, which feedback relates to information about the characteristics of the radio connection in the second beam based on the obtained measurements performed by the UE in the second beam, wherein the second RCN sends the feedback, together with measurement information obtained at the second RCN, to the first RCN, thereby assisting the first RCN to determine a coverage overlap of the first beam and the second beam, in order for the first RCN to use the coverage overlap to consider transfer of another UE, at a later time, served in the first beam controlled by the first RCN to the second beam and under control of the second RCN.” in the specific order, structure and combination of limitations recited, inter alia, by Independent claim 17 and independent claim 33 of the claimed invention.  
The dependent claims are found to be allowable based on their dependency on the allowed independent claims and for the same reasons as indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540.  The examiner can normally be reached on Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645